Name: 2014/733/EU: Council Decision of 8 October 2014 on the signing, on behalf of the European Union, and provisional application of a Sustainable Fisheries Partnership Agreement between the European Union and the Republic of Senegal and the Implementation Protocol thereto
 Type: Decision
 Subject Matter: economic policy;  Africa;  European construction;  international affairs;  fisheries
 Date Published: 2014-10-23

 23.10.2014 EN Official Journal of the European Union L 304/1 COUNCIL DECISION of 8 October 2014 on the signing, on behalf of the European Union, and provisional application of a Sustainable Fisheries Partnership Agreement between the European Union and the Republic of Senegal and the Implementation Protocol thereto (2014/733/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 43, in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The European Union and the Republic of Senegal have negotiated a Sustainable Fisheries Partnership Agreement ('the Agreement') and an Implementation Protocol thereto ('the Protocol'), granting Union vessels fishing opportunities in the waters over which the Republic of Senegal has sovereignty or jurisdiction in respect of fisheries. (2) At the end of those negotiations, the Agreement and the Protocol were initialled on 25 April 2014. (3) The Agreement repeals the previous Agreement that was concluded between the Government of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal (1) and that entered into force on 1 June 1981. (4) Article 17 of the Agreement and Article 12 of the Protocol provide for their respective provisional application from the date of their signature. (5) The Agreement and the Protocol should be signed. (6) In order to guarantee the continuation of fishing activities by Union vessels, the Agreement and the Protocol should be applied on a provisional basis, pending the completion of the procedures for its conclusion, HAS ADOPTED THIS DECISION: Article 1 The signing, on behalf of the European Union, of the Sustainable Fisheries Partnership Agreement between the European Union and the Republic of Senegal and of the Implementation Protocol thereto is hereby authorised, subject to the conclusion of the said Agreement and Protocol. The texts of the Agreement and Protocol are attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement and the Protocol on behalf of the Union. Article 3 The Agreement shall be applied provisionally, in accordance with Article 17 thereof, from the date of its signature (2), pending the completion of the procedures necessary for its conclusion. Article 4 The Protocol shall be applied provisionally, in accordance with Article 12 thereof, from the date of its signature (3), pending the completion of the procedures necessary for its conclusion. Article 5 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 8 October 2014. For the Council The President M. LUPI (1) Agreement between the Government of the Republic of Senegal and the European Economic Community on fishing off the coast of Senegal (OJ L 226, 29.8.1980, p. 17). (2) The date of signature of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council. (3) The date of signature of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council